          Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 1 of 6




1                                                       The Honorable Robert J. Bryan

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
10
      STATE OF WASHINGTON,                       CIVIL ACTION NO. 3:17-cv-05806-RJB
11
                          Plaintiff,
12
                v.
13
      THE GEO GROUP, INC.,
14
                          Defendant.
15

16    UGOCHUKWU GOODLUCK                         CIVIL ACTION NO. 17-cv-05769-
      NWAUZOR, FERNANDO AGUIRRE-                 RJB
17    URBINA, individually and on behalf of
      all those similarly situated,              PLAINTIFFS’ JOINTLY PROPOSED
18                                               VOIR DIRE
                                   Plaintiffs,
19
                v.
20
      THE GEO GROUP, INC., a Florida
21    corporation,

22                            Defendant.

23

24

25

26


     PLAINTIFFS’ JOINTLY PROPOSED VOIR                     ATTORNEY GENERAL OF WASHINGTON
                                                                    Civil Rights Division
     DIRE                                                       800 Fifth Avenue, Suite 2000
                                                                  Seattle, WA 98104-3188
                                                                       (206) 464-7744
            Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 2 of 6




 1          The State of Washington and Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando
 2
     Aguirre-Urbina respectfully propose that the Court ask the following questions of the jury:
 3
            Topic 1: General Questions
 4
        1. Have you or a close friend or family member ever been inside the Northwest Detention
 5
            Center (also known as the Northwest ICE Processing Center) in Tacoma, Washington,
 6

 7          either because you or your family or your friend worked there, were detained there, or

 8          for any other reason?
 9      2. Does any member of the jury panel know another panel member?
10
        3. Does anyone need an accommodation to help you listen or sit comfortably during the
11
            trial?
12
        4. Has anyone ever been involved as a party in a legal dispute – meaning a claim or a lawsuit
13

14          filed by you or against you?

15          Topic 2: Employment Background

16      5. Do you or anyone in your household own a business?
17              a. If yes, did the business hire employees?
18
        6. Have you or anyone in your household ever worked in law enforcement?
19
        7. Have you or anyone in your household served in the military?
20
        8. Have you or anyone in your household ever supervised employees as part of their job?
21

22      9. Have you or anyone in your household ever hired employees as part of their job?

23      10. Do you or anyone in your household have education, training, or experience in human

24          resource management?
25
        11. Have you or anyone in your household ever worked a minimum wage job?
26


      PLAINTIFFS’ JOINTLY PROPOSED VOIR                  1             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
      DIRE                                                                  800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
          Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 3 of 6




 1     12. Have you or a close family member ever worked for a temporary agency?
 2
       13. Have you or a close family member ever worked for a restaurant or catering company?
 3
       14. Have you or a close family member ever worked as a janitor or housekeeper?
 4
          Topic 3: Minimum Wage
 5
       15. Do you think employers should be required to pay employees a minimum wage?
 6

 7     16. In 2016, Washington voters passed a new law that increased the state minimum wage to

 8        $13.50 as of January 1, 2020. Do you believe this increase in the minimum wage was:
 9            a. Too high?
10
              b. Too low?
11
              c. Appropriate?
12
       17. Do you believe undocumented immigrants who work in Washington should be paid less
13

14        than the minimum wage?

15        Topic 4: Role of the State

16     18. One of the cases here is a civil enforcement action brought by the State of Washington.
17        Has anyone had experience with, or heard of, Washington conducting a civil enforcement
18
          action to protect Washington residents?
19
              a. What was the matter and what did you think about it?
20
       19. Do you think the State of Washington should be enforcing the state’s minimum wage
21

22        laws?

23     20. Some people think that the State does too much meddling in the affairs of private business.

24        Does anyone have that view—that Washington should stay out of an employer’s way?
25

26


     PLAINTIFFS’ JOINTLY PROPOSED VOIR                   2              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
     DIRE                                                                    800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
             Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 4 of 6




 1           Topic 5: Immigration
 2
          21. This case will involve witnesses who are/were detained while the United States
 3
             determined their immigration status. Do you have an opinion regarding U.S. immigration
 4
             laws that would make it difficult for you to be objective in this case?
 5
          22. Do any of you have a close relationship with someone who immigrated to this country?
 6

 7        23. This case will involve witnesses who may speak languages other than English. Can you

 8           speak a language other than English?
 9        24. Have you ever had to use an interpreter to speak with another person?
10
                 a. If so, what did you learn from the experience of using an interpreter to speak with
11
                     someone else?
12
          Topic 7: Closing Questions
13

14        25. Does anyone have any specific beliefs or opinions about immigrants and noncitizens that

15           would make it difficult for you to be fair and impartial in this case, which involves

16           immigrants and noncitizens?
17        26. Having heard the questions put to you by the court, does any other reason suggest itself
18
             to you as to why you could not sit on this jury and render a fair verdict based on the
19
             evidence presented to you and in the context of the court’s instructions to you on the law?
20

21   //

22

23   //

24

25   //

26


      PLAINTIFFS’ JOINTLY PROPOSED VOIR                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
      DIRE                                                                     800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
           Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 5 of 6




 1   DATED this 24th day of April 2020.
 2
     SCHROETER GOLDMARK & BENDER           ROBERT FERGUSON
 3                                         Attorney General of Washington
 4   s/ Jamal N. Whitehead                 s/ Marsha Chien
     Adam J. Berger, WSBA #20714           MARSHA CHIEN, WSBA No. 47020
 5   Lindsay L. Halm, WSBA #37141          ANDREA BRENNEKE, WSBA No. 22027
     Jamal N. Whitehead, WSBA #39818       LANE POLOZOLA, WSBA No. 50138
 6   Rebecca J. Roe, WSBA #7560            PATRICIO A. MARQUEZ, WSBA No. 47693
     810 Third Avenue, Suite 500           Assistant Attorneys General
 7   Seattle, WA 98104                     Office of the Attorney General
     Tel: (206) 622-8000                   800 Fifth Avenue, Suite 2000
 8   berger@sgb-law.com                    Seattle, WA 98104
     halm@sgb-law.com                      (206) 464-7744
 9   whitehead@sgb-law.com                 marsha.chien@atg.wa.gov
                                           andrea.brenneke@atg.wa.gov
10   THE LAW OFFICE OF                     lane.polozola@atg.wa.gov
     R. ANDREW FREE                        patricio.marquez@atg.wa.gov
11   R. Andrew Free (Pro Hac Vice)
     P.O. Box 90568                        Attorneys for Plaintiff State of Washington
12   Nashville, TN 37209
     Tel: (844) 321-3221
13   andrew@immigrantcivilrights.com
14   OPEN SKY LAW, PLLC
     Devin T. Theriot-Orr, WSBA # 33995
15   20415 – 72nd Avenue S, Suite 110
     Kent, WA 98032
16   Tel: (206) 962-5052
     devin@opensky.law
17
     MENTER IMMIGRATION LAW,
18   PLLC
     Meena Menter, WSBA # 31870
19   8201 – 164th Avenue NE, Suite 200
     Redmond, WA 98052
20   Tel: (206) 419-7332
     meena@meenamenter.com
21

22   Class Counsel
23

24

25

26


      PLAINTIFFS’ JOINTLY PROPOSED VOIR       4             ATTORNEY GENERAL OF WASHINGTON
                                                                     Civil Rights Division
      DIRE                                                       800 Fifth Avenue, Suite 2000
                                                                   Seattle, WA 98104-3188
                                                                        (206) 464-7744
            Case 3:17-cv-05806-RJB Document 379 Filed 04/24/20 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system.
 5
     Dated this 24th day of April 2020, in Seattle, Washington.
 6

 7
                                                 Caitilin Hall
 8                                               Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFFS’ JOINTLY PROPOSED VOIR                               ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
      DIRE                                                                 800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104-3188
                                                                                  (206) 464-7744
